  Case
Form     21-96009 Doc
     G6 (20200113_apo)       9  Filed 04/30/21 Entered 04/30/21 14:23:42        Desc Main
                                   Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                        Western Division

In Re:                                                 )   BK No.:   21-80450
Brianna Brown                                          )
                                                       )   Chapter: 13
                                                       )
                                                       )   Honorable Thomas M. Lynch
                                                       )
                                    Debtor(s)          )
Brianna Brown                                          )   Adv. No.: 21-96009
                                                       )
                                                       )
                                 Plaintiff(s)
Nissan Motor Acceptance Corporation                    )
                                                       )
                                                       )
                                    Defendant(s)       )

              AGREED ORDER FOR TURNOVER OF 2016 NISSAN MURANO

      THIS CAUSE coming to be heard on the Plaintiff's Motion for Turnover of 2016 Nissan
Murano, the Court being fully advised in the premises, IT IS HEREBY ORDERED that Nissan Motor
Acceptance Corporation shall make available for release the Debtor's 2016 Nissan Murano, VIN
1N4AA6AP2GC400494, immediately.




                                                     Enter:


                                                              Honorable Thomas M. Lynch
Dated: April 30, 2021                                         United States Bankruptcy Judge

Prepared by:
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
